                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ROYAL DOUGLAS ROBINSON,                         )
         Plaintiff,                             )
vs.                                             )    No. 3:18-CV-0285-B
                                                )
COURTNEY FERREIRA,                              )
         Defendant.                             )

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court. By separate judgment, the plaintiff’s claims will be dismissed with

prejudice as frivolous under 28 U.S.C. §§ 1915A(b) and 1915(e)(2)(B) until he satisfies the

conditions in Heck v. Humphrey, 512 U.S. 477 (1994).

       SIGNED this 21st day of June , 2019.




                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
